DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 02/18/2021. Claims 1-12 are pending in this Office Action. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Remark
The supplemental amendments filed 03/17/2021 are entered. Claims 1-6 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Applicant's arguments with respect 35 USC 103 rejections of amended claims 1-6 that King and Gruber alone or in combination do not teach the amended feature of determining, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific Larduinat, US 2008/0320577. The new reference teaches the amended limitation of determining, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object. See below for further details.
Applicant’s argument against McCaffrey reference is moot because McCaffrey is not relied upon in the current 35 USC 103 rejections of claims 1-6.
The new combination of King, Gruber, and Larduinat or the new combination of King, Gruber, Kennedy, and Larduinat discloses the limitations of claims 1-6. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claims 1-6 recite “determine, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object; and output a censorship control for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object.” 
The claims prior to said limitation recite that “the individual person being a censor object of the censorship system” implying that the individual person is the same as a censor object. It is not clear in the limitation of “as a censorship control command for the individual person for the specific object” whether the “individual person” and “the specific object” are still the same entity or they are different. If they are not the same then it would be inconsistent with the limitation of “the individual person being a censor object of the censorship system” as mentioned earlier in the claims. If they are the same then why it is recited as “for the individual person for the specific object.”
Furthermore, in the limitation of output/outputting “a censor as a censorship control command,” it is not clear whether “a censor as a censorship control command” being outputted is the same as “a censor as a censorship control command” that is already determined in prior step of determining, based on determined preference, to block or terminate an information provision as a censor as a censorship control command. 
Moreover, the subject matter of “a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object” in the limitation/step of outputting a censorship control command for the individual person for the specific object makes the claims indefinite. Because the claims have not already determined the appropriate censorship control command for the individual person for the specific object. What are the type of determined appropriate censorship control command for individual person? It is not clear what types of censorship control command is appropriate for the user and what types are not. It is not clear when they have been determined. The criteria for an appropriate censorship command is not defined or determined and a person of ordinary skill in the art is not able to determine what is an appropriate censorship control command for the individual user. Thus, the metes and bounds of the claims are not clear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding dependent claims 7-12,
said claims dependent on the rejected claims 1-6 and inherit the same deficiency. Therefore, claims 7-12 are rejected for the same reason set forth in rejections of claims 1-6.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al., US 2009/0077027 (King, hereafter) in view of Gruber et al., US 2012/0016678 (Gruber, hereafter) and further in view of Larduinat, US 2008/0320577.

King discloses a censorship system, comprising:
one or more processors programmed to (See King: at least para 39):
set a specific object by the censorship system that is to be censored (See King: at least para 22 and 34, setting a specific subject or topic (i.e. dining, movie, etc.) for messages to be analyzed for extracting and identifying certain keywords (i.e. censored)); 
receive monitored data including voice data, image data and/or text data that is inputted by an individual person over a network, the individual person being a censor object of the censorship system (See King: at least Fig. 1-2, para 22, 24, 35, and 45, receiving a message such as email or text message inputted by a user so the user is going to be the censor object. The email message would be inputted and received by a user over a network as it is common knowledge in the art); 
 decompose the text data and/or the converted text data into related terminology, which is a plurality of units that identify meaning (See King: at least Fig. 2, para 7, 27, 35, and 45, looking for activity-related keywords by parsing the message);  
extract, from the related terminology, a characteristic of the received monitored data based on the plurality of units that identify the meaning (See King: at least Fig. 2, para  27, 33, 35, and 46, extracting information related to contents/characteristics of the message based on terms/keywords);
filter, by at least one adaptive filter, the extracted characteristic to determine a preference of the individual person for the specific object that is set by the censorship based on the extracted characteristic, the at least one adaptive filter being configured with predetermined words that are designated to a predetermined preference (See King: at least Fig. 2, para 8, 34-35, 43, 48, 49, and 52, the extracted keywords/terms are filtered to determine movie-genre or name of restaurants in order to determine the user’s preferences). 
King discloses the limitations as stated above including receiving a monitored data in form a text message, however, King does not explicitly teach if the received monitored data includes the voice data or the image data, convert the voice data or image data into converted text data. 
On the other hand, Gruber discloses receiving data in form speech/voice and converting the speed to text (See Gruber: at least Fig. 22 and para 309-310). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of King with Gruber’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by allowing a user to input his/her message in form speech which is more convenient and faster than typing the message.
The combination of King and Gruber discloses the limitations as stated above. However, it does not explicitly teach determining, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network; and outputting a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object. 
Note that the Examiner interprets the “censorship control command” as an output, alert, message, or notification based on paragraphs 185, 196, 203, and 207-208 and Fig. 14-16.
Larduinat discloses determine, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network (See Larduinat: at least para 7-8 and 23-25, determining based on rules set by a user (user preference) to block information or content that are provided to a user based on a user request to view or access the content (i.e. webpage or URL)); and output a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object (See Larduinat: at least para Fig. 4 and 23-25, displaying “block” (i.e. a censorship control command”) for the content that are undesirable for the user. The block function to censor inappropriate content is an appropriate command for the user).

Regarding claim 4,
King discloses a method for use with a censorship system, the method comprising:
setting, by one or more processors, a specific object by the censorship system that is to be censored (See King: at least para 22 and 34, setting a specific subject or topic (i.e. dining, movie, etc.) for messages to be analyzed for extracting and identifying certain keywords (i.e. censored)); 
receiving, by the one or more processors, monitored data including voice data, image data or text data composed of a plurality of character string inputted by an individual person over a network, the individual person being a censor object of the censorship system (See King: at least Fig. 1-2, para 22, 24, 35, and 45, receiving a message such as email or text message inputted by a user so the user is going to be the censor object. The email message would be inputted and received by a user over a network as it is common knowledge in the art); 
 decomposing, by the one or more processors, the text data and/or the converted text data into related terminology, which is a plurality of units that identify meaning (See King: at least Fig. 2, para 7, 27, 35, and 45, looking for activity-related keywords by parsing the message);  
extracting, by the one or more processors, from the related terminology, related text data from the decomposed text data that both satisfies: (i) a predetermined relation condition regarding -the specific object that is set by the censorship system indicated by the decomposed text data, and (ii) a predetermined characteristic condition based on an attribute that corresponds to a preference of the individual person, via at least one adaptive filter configured with predetermined words that are designated to a predetermined preference (See King: at least Fig. 2, para  8, 27, 33-35, 43, 46, 48-49, and 52, extracting information related to contents/characteristics of the message based on terms/keywords. The extracted keywords/terms are filtered to determine movie-genre or name of restaurants in order to determine the user’s preferences); wherein the predetermined relation condition includes on re more accompanying terms associated with the object (See King: at least Fig. 2, para 7-8, 27, 33-35, 43, 46, 48-49 and 52). 
King discloses the limitations as stated above including receiving a monitored data in form a text message, however, King does not explicitly teach converting, by the one or more processors, the voice data or image data into converted text data if the received monitored data includes the voice data or the image data. 
On the other hand, Gruber discloses receiving data in form speech/voice and converting the speed to text (See Gruber: at least Fig. 22 and para 309-310). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention 
The combination of King and Gruber discloses the limitations as stated above. However, it does not explicitly teach determining, based on the related text data satisfying the predetermined condition to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network; and outputting a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object. 
Note that the Examiner interprets the “censorship control command” as an output, alert, message, or notification based on paragraphs 185, 196, 203, and 207-208 and Fig. 14-16.
Larduinat discloses determine, based on the related text data satisfying the predetermined conditions to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network (Larduinat: at least para 7-8 and 23-25, determining based on rules set by a user such as existing a text (e.g. “sex”) in a content (e.g. webpage) to block the content that are provided to a user based on a user request to view or access the content (i.e. webpage or URL)); and output a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object (Larduinat: at least para Fig. 4 and 23-25, displaying “block” (i.e. a censorship control command”) for the content that are undesirable for the user. The block function to censor inappropriate content is an appropriate command for the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the teachings of the combination of King and Gruber with Larduinat’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by allowing a user to block or censor displaying or accessing inappropriate or undesirable content.
Regarding claim 5,
the scope of the claim  is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.
Regarding claim 6,
King discloses a method for use with a censorship system, the method  comprising:
setting, by one or more processors, a specific object by the censorship system that is to be censored (See King: at least para 22 and 34, setting a specific subject or topic (i.e. dining, movie, etc.) for messages to be analyzed for extracting and identifying certain keywords (i.e. censored)); 
receiving, by the one or more processors, monitored data including voice data, image data or text data composed of a plurality of character string inputted by an individual person over a network, the individual person being a censor object of the censorship system (See King: at least Fig. 1-2, para 22, 24, 35, and 45, receiving a message such as email or text message inputted by a user so the user is going to be the censor object. The email message would be inputted and received by a user over a network as it is common knowledge in the art); 
 decomposing, by the one or more processors, the text data and/or the converted text data into related terminology, which is a plurality of units that identify meaning (See King: at least Fig. 2, para 7, 27, 35, and 45, looking for activity-related keywords by parsing the message);  
extracting, by the one or more processors, from the related terminology, a characteristic of the received monitored data (See King: at least Fig. 2, para  27, 33, 35, and 46, extracting information related to contents/characteristics of the message based on terms/keywords);
filtering, by the one or more processors, the extracted characteristic to determine a preference of the individual person for the specific object that is set by the censorship based on the extracted characteristic, the at least one adaptive filter being configured with predetermined words that are designated to a predetermined preference (See King: at least Fig. 2, para 8, 34-35, 43, 48, 49, and 52, the extracted keywords/terms are filtered to determine movie-genre or name of restaurants in order to determine the user’s preferences). 
King discloses the limitations as stated above including receiving a monitored data in form a text message, however, King does not explicitly teach converting, by the one or more processors, the voice data or image data into converted text data if the received monitored data includes the voice data or the image data. 
On the other hand, Gruber discloses receiving data in form speech/voice and converting the speed to text (See Gruber: at least Fig. 22 and para 309-310). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of King with Gruber’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by allowing a user to input his/her message in form speech which is more convenient and faster than typing the message.
The combination of King and Gruber discloses the limitations as stated above. However, it does not explicitly teach determining, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network; and outputting a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object, wherein the censorship command causes the execution of new information provision appropriate to the determined preference. 
Note that the Examiner interprets the “censorship control command” as an output, alert, message, or notification based on paragraphs 185, 196, 203, and 207-208 and Fig. 14-16.
Larduinat discloses determine, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network (See Larduinat: at least para 7-8 and 23-25, determining based on rules set by a user (user preference) to block information or content that are provided to a user based on a user request to view or access the content (i.e. webpage or URL)); and output a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object, wherein the censorship command causes the execution of new information provision appropriate to the determined preference (See Larduinat: at least para Fig. 4 and 23-25, displaying “block” (i.e. a censorship control command”) for the content that are undesirable for the user. The block function to censor inappropriate content is an appropriate command for the user).

Regarding claims 7 and 10-12,
the combination of King, Gruber, and Larduinat discloses wherein the text data includes characters that are input into a web browser, an e-mail, a blog, a bulletin board and/or a messaging forum (See King: at least Fig. 1-2, para 22, 24, 35, and 45, email or SMS).

Claims 2-3 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King et al., US 2009/0077027 in view of Gruber et al., US 2012/0016678 further in view of Kennedy et al., US 2010/0169313 (Kennedy, hereafter) and further in view of Larduinat, US 2008/0320577.
Regarding claim 2,
King discloses a censorship system, comprising:
one or more processors programmed to (See King: at least para 39):
set a specific object by the censorship system that is to be censored (See King: at least para 22 and 34, setting a specific subject or topic (i.e. dining, movie, etc.) ; 
receive monitored data including voice data, image data and/or text data that is inputted by an individual person over a network, the individual person being a censor object of the censorship system (See King: at least Fig. 1-2, para 22, 24, 35, and 45, receiving a message such as email or text message inputted by a user so the user is going to be the censor object. The email message would be inputted and received by a user over a network as it is common knowledge in the art); 
 decompose the text data and/or the converted text data into related terminology, which is a plurality of units that identify meaning and that includes at least one of the following types of categories: a genre, a preference, a dialect, and a feeling (See King: at least Fig. 2, para 7, 27, 35, and 45, looking for activity-related keywords by parsing the message, the keywords might be related to movie-genre or preference, or feeling of the user);  
extract, from the related terminology, a characteristic of the received monitored data based on the plurality of units that identify the meaning (See King: at least Fig. 2, para  27, 33, 35, and 46, extracting information related to contents/characteristics of the message based on terms/keywords);
filter, by at least one adaptive filter, the extracted characteristic to determine a preference of the individual person for the specific object that is set by the censorship based on the extracted characteristic, the at least one adaptive filter being configured with predetermined words that are designated to a predetermined preference (See King: at least Fig. 2, para 8, 34-35, 43, 48, 49, and 52, .
King discloses the limitations as stated above including receiving a monitored data in form a text message, however, King does not explicitly teach if the received monitored data includes the voice data or the image data, convert the voice data or image data into converted text data. 
On the other hand, Gruber discloses receiving data in form speech/voice and converting the speed to text (See Gruber: at least Fig. 22 and para 309-310). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of King with Gruber’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by allowing a user to input his/her message in form speech which is more convenient and faster than typing the message.
The combination of King and Gruber discloses the limitations as stated above. However, it does not expressly teach abstracting any personal information by which an individual persons is directly identified from the text data.
On the other hand, Kennedy discloses anonymizing received data by masking personal information that identify a person (See Kennedy: at least para 79-80 and 101). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of King and Gruber with Kennedy’s teaching in order to abstract, by the one or more processors, any personal information by which an individual persons is directly identified from the text data and/or converted text data, and decompose the remaining text data after abstraction into related terminology. The motivation for doing so would have been to keep the confidentiality of submitted data and protect the personal identities of users anonymized.
The combination of King, Gruber, and Kennedy discloses the limitations as stated above. However, it does not explicitly teach determining, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network; and outputting a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object; the outputted censorship control command is a specific executable command for the individual person based on the predetermined preferences; and the outputted censorship control command causes blocking of information containing a particular expression. 
Note that the Examiner interprets the “censorship control command” as an output, alert, message, or notification based on paragraphs 185, 196, 203, and 207-208 and Fig. 14-16.
determine, based on the determined preference to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network (See Larduinat: at least para 7-8 and 23-25, determining based on rules set by a user (user preference) to block information or content that are provided to a user based on a user request to view or access the content (i.e. webpage or URL)); and output a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object (See Larduinat: at least para Fig. 4 and 23-25, displaying “block” (i.e. a censorship control command”) for the content that are undesirable for the user. The block function to censor inappropriate content is an appropriate command for the user); and
the outputted censorship control command is a specific executable command for the individual person based on the predetermined preferences; and the outputted censorship control command causes blocking of information containing a particular expression (See Larduinat: at least para 7-8 and 23-25, the block command is specific for each user based on determined blocking rule/preferences which blocks information that contain specific expression such “sex”).

Regarding claim 3,
King discloses a method for use with a censorship system, the method  comprising:
setting, by one or more processors, a specific object by the censorship system that is to be censored (See King: at least para 22 and 34, setting a specific subject or topic (i.e. dining, movie, etc.) for messages to be analyzed for extracting and identifying certain keywords (i.e. censored)); 
receiving, by the one or more processors, monitored data including voice data, image data or text data composed of a plurality of character string inputted by an individual person over a network, the individual person being a censor object of the censorship system (See King: at least Fig. 1-2, para 22, 24, 35, and 45, receiving a message such as email or text message inputted by a user so the user is going to be the censor object. The email message would be inputted and received by a user over a network as it is common knowledge in the art); 
 decomposing, by the one or more processors, the text data and/or the converted text data into related terminology, which is a plurality of units that identify meaning (See King: at least Fig. 2, para 7, 27, 35, and 45, looking for activity-related keywords by parsing the message);  
extracting, by the one or more processors, from the related terminology, a characteristic of the received monitored data based on plurality of units that identify meaning (See King: at least Fig. 2, para  27, 33, 35, and 46, extracting information related to contents/characteristics of the message based on terms/keywords);
filtering, by the one or more processors, the extracted characteristic via at least one adaptive filter to determine a preference of the individual person for the specific object that is set by the censorship based on the extracted characteristic, the at least one adaptive filter being configured with predetermined words that are designated to a predetermined preference (See King: at least Fig. 2, para 8, 34-35, 43, 48, 49, and 52, the extracted keywords/terms are filtered to determine movie-genre or name of restaurants in order to determine the user’s preferences). 
King discloses the limitations as stated above including receiving a monitored data in form a text message, however, King does not explicitly teach converting, by the one or more processors, the voice data or image data into converted text data if the received monitored data includes the voice data or the image data. 
On the other hand, Gruber discloses receiving data in form speech/voice and converting the speed to text (See Gruber: at least Fig. 22 and para 309-310). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of King with Gruber’s teaching in order to implement 
The combination of King and Gruber discloses the limitations as stated above. However, it does not expressly teach abstracting any personal information by which an individual persons is directly identified from the text data.
On the other hand, Kennedy discloses anonymizing received data by masking personal information that identify a person (See Kennedy: at least para 79-80 and 101). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of King and Gruber with Kennedy’s teaching in order to abstract, by the one or more processors, any personal information by which an individual persons is directly identified from the text data and/or converted text data, and decompose the remaining text data after abstraction into related terminology. The motivation for doing so would have been to keep the confidentiality of submitted data and protect the personal identities of users anonymized.
The combination of King, Gruber, and Kennedy discloses the limitations as stated above. However, it does not explicitly teach determining, based on the related text data satisfying the predetermined condition to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network; and outputting a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object. 
Note that the Examiner interprets the “censorship control command” as an output, alert, message, or notification based on paragraphs 185, 196, 203, and 207-208 and Fig. 14-16.
Larduinat discloses determine, based on the related text data satisfying the predetermined conditions to block or terminate an information provision as a censorship control command for the individual person for the specific object, the information provision being information or a service that is provide to the individual person responsive to the voice data, image data and /or text data that is inputted by the individual person over the network (Larduinat: at least para 7-8 and 23-25, determining based on rules set by a user such as existing a text (e.g. “sex”) in a content (e.g. webpage) to block the content that are provided to a user based on a user request to view or access the content (i.e. webpage or URL)); and output a censorship control command for the individual person for the specific object that is a censorship control command of a type that is the same as the type of the determined appropriate censorship control command for the individual person for the specific object (Larduinat: at least para Fig. 4 and 23-25, displaying “block” (i.e. a censorship control command”) for the content that are undesirable for the user. The block function to censor inappropriate content is an appropriate command for the user).

Regarding claim 8,
the combination of King, Gruber, Kennedy, and Larduinat discloses wherein the text data includes characters that are input into a web browser, an e-mail, a blog, a bulletin board and/or a messaging forum (See King: at least Fig. 1-2, para 22, 24, 35, and 45, email or SMS).
Regarding claim 9,
the combination of King, Gruber, Kennedy, and Larduinat discloses wherein the text data includes characters that are input into a web browser, an e-mail, a blog, a bulletin board and/or a messaging forum (See King: at least Fig. 1-2, para 22, 24, 35, and 45, email or SMS).
 
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        04/08/2021